
	

113 S2626 IS: Fair Share Act of 2014
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2626
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend chapter 69 of title 31, United States Code, to expand the payment in lieu of taxes program
			 to include payments for secure rural schools, and for other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Fair Share Act of 2014.2.DefinitionsSection 6901(1) of title 31, United States Code, is amended—(1)in subparagraph (G), by striking or at the end;(2)in subparagraph (H), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(I)that was purchased for addition to the National Wildlife Refuge System..3.Authority and eligibilitySection 6902(a) of title 31, United States Code, is amended—(1)in paragraph (1)—(A)by striking (a)(1) Except and inserting the following:(a)Payments to units of general local government(1)Payments(A)In generalExcept; and(B)in the second sentence, by striking A unit and inserting the following:(B)UseExcept as provided in paragraph (3), a unit; and(2)by adding at the end the following:(3)Use of funds(A)Secure rural schools allocationIf a unit of general local government received a payment under the Secure Rural Schools and
			 Community
			 Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) for fiscal year
			 2013 and elects not to
			 receive a payment under section 6903(e)(4) for a fiscal year, of the
			 payments made to the unit of general local government pursuant to this
			 chapter,  the unit of general local government shall use the amount
			 calculated under subparagraph (B) for the applicable fiscal year—(i)in accordance
			 with the requirements of section 102(c)(1) of the
			 Secure Rural Schools and Community Self-Determination Act of 2000 (16
			 U.S.C. 7112(c)(1)); and(ii)in a manner that ensures that each payment provided
			 to the unit of general local government under this chapter is allocated
			 among each eligible program of the unit of general local government for
			 the fiscal year based on the proportion required under applicable State
			 law for fiscal year 2013, consistent with section 6908.(B)AmountThe amount referred to in subparagraph (A) is the product obtained by multiplying—(i)the amounts provided
			 under this chapter for the unit of general local government for the
			 applicable fiscal year; by(ii)the proportion	that—(I)the amount of payments received by the unit of general local government under title I of the Secure
			 Rural Schools and Community Self-Determination Act of 2000  (16 U.S.C.
			 7111 et seq.) for fiscal year
			 2013; bears to(II)the sum of—(aa)the amount received by the unit of general local government for fiscal year 2013 under this
			 chapter;(bb)95 percent of the amount received by the unit of general local government for fiscal year 2013
			 under the Secure Rural Schools and Community Self-Determination Act of
			 2000 (16 U.S.C. 1701 et seq.); and(cc)the amount authorized to be received by the unit of general local government for fiscal year 2013
			 under section 401(c)(2) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (16 U.S.C. 715s(c)(2)).(C)State law(i)EffectNothing in this chapter prevents a State from enacting a law that changes the allocation of
			 payments  among each eligible program of units of general local government
			 pursuant to this chapter under subparagraph (A)(ii).(ii)ApplicabilityIf a State enacts a law that modifies the allocation of payments among each eligible program of
			 units of general local government pursuant to this chapter under
			 subparagraph (A)(ii), the allocation modified by the State law shall apply
			 the following
			 fiscal
			 year for the State..4.PaymentsSection 6903 of title 31, United States Code, is amended—(1)in subsection (b)(1), by striking (but not more than the limitation determined under subsection (c) of this section) each place it appears and inserting (but not more than the limitation determined under subsection (c) or section 6904, as applicable);(2)in subsection (c), by striking The limitation each place it appears and inserting Subject to section 6904, the limitation; and(3)by adding at the end the following:(e)Additional payment election(1)Initial election to receive 25-percent paymentsIf a unit of general local government elected to receive amounts under section 102(b)(2)(B) of the
			 Secure Rural Schools and Community Self-Determination Act of 2000 (16
			 U.S.C. 7112(b)(2)(B)) for fiscal year 2013,
			 not later than September 30 of the first fiscal year after the date of
			 enactment of this subsection,	the
			 unit of general local government shall notify the Secretary of Agriculture
			 of the election to receive or not to receive amounts under the Act of May
			 23, 1908 (16 U.S.C.
		500).(2)Election to receive 25-percent paymentsIf a unit of general local government elects under paragraph (1) to receive amounts under the Act
			 of May 23, 1908 (16 U.S.C.
		500), for purposes of this chapter, the
			 unit of general local government shall not receive any payments under
			 section 6904.(3)Election not to receive 25-percent paymentsIf a unit of general local government elects under paragraph (1) not to receive amounts under
			 the Act of May 23, 1908 (16 U.S.C.
		500),	for purposes of
			 this chapter,
			 the payment under subsection (b) shall exclude the amounts that would have
			 been paid to the
			 unit of general local government for the fiscal year under the Act of May
			 23, 1908 (16 U.S.C.
		500).(4)Subsequent electionsA unit of general local government described in paragraph (1) may change the election for
			 subsequent
			 fiscal years if the unit of general local government notifies Secretary of
			 Agriculture of the
			 election by September 30 of the preceding fiscal year..5.Additional paymentsSection 6904 of title 31, United States Code, is amended—(1)by striking the section designation and heading and all that follows through (b) The Secretary and inserting the following:6904.Additional payments(a)In generalIn addition to payments the Secretary of the Interior makes under section 6902, the Secretary of
			 the Interior shall make payments for each fiscal year to a unit of general
			 local
			 government subject to the requirements of this section.(b)Requirements for acquired designated entitlement land(1)Real property taxesIn addition to payments the Secretary of the Interior makes under section 6902, the Secretary shall
			 make a payment for each fiscal year to a unit of general local government
			 collecting and distributing real property taxes (including a unit in the
			 State of Alaska outside the boundaries of an organized borough) in which
			 is located an interest in land that—(A)the Federal Government acquires for—(i)the National Park System;(ii)the National Wilderness Preservation System; or(iii)the National Wildlife Refuge System; and(B)was subject to local real property taxes during the 5-year period ending on the date on which  the
			 interest is acquired.(2)RequirementsThe Secretary;(2)in subsection (c)—(A)in the third sentence, by striking subsection (a) of this section and inserting paragraph (1); and(B)by striking (c) Each yearly and inserting the following:(3)AmountEach yearly;(3)by striking subsection (d) and inserting the following:(4)RegulationsThe Secretary may promulgate regulations under which payments may be made to units of general local
			 government when paragraphs (1) and (2) will not carry out the purpose of
			 those paragraphs.; and(4)by adding at the end the following:(c)Requirements for designated entitlement land and historic payments(1)Designated entitlement landNotwithstanding section 6903 and subject to paragraph (4), the Secretary of the Interior
			 shall adjust the applicable limitation described in section 6903(c) for a
			 unit of general local government that—(A)receives a payment under section 6902; and(B)uses that payment for entitlement land that is—(i)a unit of the National Park System;(ii)a unit of the National Wildlife Refuge System; or(iii)a component of the National Wilderness Preservation System that is not land described in clause (i)
			 or (ii).(2)Historic paymentsNotwithstanding section 6903, the Secretary of the Interior shall
			 make a payment to a unit of general local government that received amounts
			 during fiscal year 2013 under—(A)the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 1701 et seq.); or(B)section 401(c)(2) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (16 U.S.C. 715s(c)(2)).(3)Additional payment calculations(A)Designated entitlement landThe adjusted limitation under paragraph (1) shall be an amount equal to the sum of—(i)the applicable limitation for the unit of general local government described in section 6903(c);
			 and(ii)the product obtained by multiplying—(I)the quantity of acres of entitlement land of the unit of general local government that is (as
			 applicable)—(aa)a unit of the National Park System;(bb)a unit of the National Wildlife Refuge System; or(cc)a component of the National Wilderness Preservation System that is not land described in item (aa)
			 or (bb); and(II)1/2 of the applicable per-acre amount for the unit of general local government described in section
			 6903(b)(1) for the fiscal year.(B)Historic paymentsThe additional payment under paragraph (2) shall be an amount equal to the difference between—(i)the sum of—(I)the amount received by the unit of general local government for fiscal year 2013 under this
			 chapter;(II)95 percent of the amount received by the unit of local government for fiscal year 2013 under the
			 Secure Rural Schools and Community Self-Determination Act of 2000 (16
			 U.S.C. 1701 et seq.); and(III)the amount authorized to be received by the unit of general local government for fiscal year 2013
			 under section 401(c)(2) of the Act of June 15, 1935 (commonly known as the Refuge Revenue Sharing Act) (16 U.S.C. 715s(c)(2)); and(ii)the sum of—(I)the applicable amount for the unit of general local government described in section 6903(c); and(II)the applicable amount for the unit of general local government calculated under subparagraph (A).(4)LimitationThe limitation under this chapter for a unit of general local government that receives a payment
			 under paragraph (1) shall not exceed the lesser of—(A)3 times the applicable limitation specified in section 6903(c)(2) for the unit of general local
			 government; and(B)the limitation specified in section
			 6903(c)(2) for a unit of general local government with a population of
			 50,000..6.Adjusted shareChapter 69 of title 31, United States Code, is amended—(1)by redesignating sections 6906 and 6907 as sections 6907 and 6908, respectively; and(2)by inserting after section 6905 the following:6906.Adjusted share(a)RequirementThe final payment provided under this chapter for a fiscal year for each unit of general local
			 government shall be
			 adjusted by an amount equal to the quotient obtained by dividing—(1)the sum of the amount of payments to the applicable unit of general local government under sections
			 6903 through 6905; by(2)the economic performance index described in subsection (d).(b)Economic performance score measuresThe economic performance index referred to in subsection (a)(2) shall be based on an economic
			 performance
			 score comprised of 5 equally weighted measures
			 of economic performance and opportunity, calculated for each fiscal year,
			 as follows:(1)Median household incomeThe median household income for the unit of general local government, according to the most recent
			 5-year estimate of the American Community Survey of the Bureau of the
			 Census.(2)Average earnings per jobThe average earnings per job for the unit of general local government, according to the most recent
			 estimates of the applicable Regional Economic Profiles (as reflected in
			 Table CA 30) published by the Bureau of Economic Analysis of the
			 Department of Commerce.(3)Percentage of families above the poverty levelThe percentage of households served by the unit of general local government that are above the
			 poverty level, as determined by the most recent 5-year estimates of the
			 American Community Survey  of the Bureau of the Census.(4)Percentage of population with bachelor’s degree or higherThe percentage of the population served by the unit of general local government that, as determined
			 by the most recent 5-year estimates of the American Community Survey  of
			 the Bureau of the Census—(A)is aged 25 years or older; and(B)has received—(i)a bachelor’s degree from an institution of higher education; or(ii)a master’s, professional, or doctorate degree.(5)Area classifications(A)In generalSubject to subparagraph (B), a classification of each unit of general local government into core
			 based statistical areas and combined statistical areas, as determined in
			 accordance with the most recent metropolitan and micropolitan statistical
			 areas and delineations of the Office of Management and Budget and
			 resulting from the application of published standards to the Bureau of
			 the Census data, into 1 of the following 4 areas:(i)A central metropolitan statistical area.(ii)An outlying metropolitan statistical area.(iii)A central micropolitan statistical area.(iv)An outlying micropolitan statistical area.(B)Rural areasAny unit of general local government that is not delineated into 1 of the 4 areas described in
			 subparagraph (A) shall be considered to be a rural area.(c)Economic performance score preparationIn preparing the economic performance score under subsection (b), the Secretary of
			 the Interior shall—(1)(A)gather data for the most recent calendar year available regarding each variable described in
			 paragraphs (1) through (5) of subsection (b) that
			 comprise the score for each unit of general local government; or(B)if specific data for a unit of general local government are not available, use the applicable
			 county average;(2)recalculate each variable on a 0-to-1 scale by dividing the value of the variable for each unit of
			 general local government by the highest value for that variable among all
			 units of general local government, including by classifying a unit of
			 general local government under subsection (b)(5) such that—(A)a central metropolitan statistical area is equal to 0.75;(B)an outlying metropolitan statistical area is equal to 0.6;(C)a central micropolitan statistical area is equal to 0.5;(D)an outlying micropolitan statistical area is equal to 0.4; and(E)a rural area is equal to 0.25;(3)calculate for each unit of general local government an economic performance score that is equal to
			 the sum of the
			 value of the variables recalculated under paragraph (2); and(4)create a percentile rank for each unit of general local government, which shall be
			 equal to the quotient obtained by dividing—(A)the product obtained by multiplying—(i)100; and(ii)the difference between—(I)the numeric rank of the economic performance score calculated under paragraph (3), relative to the
			 economic performance scores of all other units of general local
			 government; and(II)0.5; by(B)the total number of units of general local government.(d)Economic performance indexFor purposes of subsection (a), the Secretary of the Interior shall adjust the amount of payments
			 provided under this chapter based on an economic performance index equal
			 to the sum
			 of—(1)the product obtained by multiplying—(A)the difference between—(i)the percentile rank calculated under subsection (c); and(ii)0.5; and(B)0.4; and(2)1..7.FundingSection 6907 of title 31, United States Code (as redesignated by section 6(1)), is amended by
			 striking of fiscal years 2008 through 2014 and inserting fiscal year.8.Resource advisory committeesChapter 69 of title 31, United States Code (as amended by section 6(1)), is amended by adding at
			 the end the following:6909.Funding for resource advisory committees(a)In  generalFor each of fiscal years 2014 through 2018, not more than $25,000,000 of the amounts made available
			 for the fiscal year to the Secretary of the Interior for obligation
			 or
			 expenditure in accordance with this chapter shall be made available to the
			 Secretary of the Interior or the Secretary of Agriculture, as applicable—(1)to pay the
			 administrative costs of any resource advisory committee (as defined in
			 section 201 of the Secure Rural Schools and Community Self-Determination
			 Act
			 of 2000 (16 U.S.C. 7121))  that was established  before September 29,
			 2013; or(2)to establish
			 new resource advisory committees, as appropriate, in accordance with
			 section 205 of the Secure Rural Schools and Community Self-Determination
			 Act
			 of 2000 (16 U.S.C. 7125).(b)Vegetation management projectsNotwithstanding title II of the Secure Rural Schools and Community Self-Determination Act of 2000
			 (16 U.S.C. 7121 et seq.),
			 resource advisory committees provided amounts under this section may
			 propose
			 vegetation management projects, including projects authorized under
			 section 602 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6591a).(c)AllocationAmounts under this section shall be allocated among units of general local government and
			 applicable units of Federal land in a manner substantially similar to the
			 allocation of amounts under title II of the Secure Rural Schools and
			 Community Self-Determination Act of 2000 (16 U.S.C. 7121 et seq.) for
			 fiscal year 2013.(d)Unused amountsAny unused amounts under this section as of September 30 of each fiscal year shall be allocated in
			 accordance
			 with this chapter among all units of general local government for the
			 subsequent fiscal year..9.Conforming amendmentThe chapter analysis for chapter 69 of title 31, United States Code, is amended by striking the
			 items relating to sections 6906 and 6907 and inserting the following:6906. Adjusted share.6907. Funding.6908. State legislation requiring reallocation or redistribution of payments to smaller units of
			 general purpose government.6909. Funding for resource advisory committees..
		
